DLD-250                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-2632
                                    ___________

                        YASSIN HAYTHAME MOHAMAD,
                                        Appellant

                                          v.

 MICHAEL C. BARONE, Superintendent; EDWARD J. WOJCIK, Deputy for Facility
 Management; KURT GRANLUND, Deputy for Centralized Services; OVERMYER,
                  Major of Security; CAPTAIN IRELAND
                ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (D.C. Civil No. 1-09-cv-00316)
                    District Judge: Honorable Maureen P. Kelly
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 9, 2012

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: August 27, 2012 )
                                      _________

                                     OPINION
                                     _________

PER CURIAM

      Pro se appellant Yassin Haythame Mohamad appeals the District Court’s orders

denying injunctive relief and granting defendants’ motion for summary judgment.
Because this appeal is legally meritless, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

                                              I.

       In December 2009 Mohamad, then an inmate at State Correctional Institution at

Forest, filed a complaint against prison personnel alleging violations of his First, Eighth,

and Fourteenth Amendment rights. He alleged the use of painful, unnecessary, and

excessive force against him in connection with his placement in a restraint chair, naked,

for twenty-four hours in March 2009. The force in question was applied, defendants

showed, immediately after he left his cell without authorization, retrieved items from

other cells, refused repeated orders to return to his cell and lie down so that he could be

searched, and belligerently invited a confrontation with prison personnel. Defendants

moved for summary judgment. Mohamad later sought injunctive relief through a

“Motion for Defendants Including Their Attorney to Cease Retaliation and Have

Plaintiff’s Legal and Personal Property Returned.” This motion arose from a January

2012 incident in which Mohamad threatened war upon prison staff and was consequently

removed from his normal cell, which was found to contain various dangerous weapons

and other contraband including bottles of feces. The District Court granted defendants’

motion and denied Mohamad’s. Mohamad now appeals.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of orders granting

summary judgment is plenary. State Auto Prop. & Cas. Ins. Co. v. Pro Design, P.C., 566
                                              2
F.3d 86, 89 (3d Cir. 2009). We review the denial of injunctive relief for abuse of

discretion but we review underlying factual findings for clear error, and our review of

legal conclusions is plenary. Am. Express Travel Related Servs., Inc. v. Sidamon-

Eristoff, 669 F.3d 359, 366 (3d Cir. 2012). Because Mohamad is proceeding in forma

pauperis, we must dismiss the appeal if it is entirely without legal merit. 28 U.S.C. §

1915(e)(2)(B).

       A party moving for summary judgment must show that there exists no real issue as

to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c). On appeal from an order granting a motion to dismiss or for summary

judgment, we view the facts in the light most favorable to the nonmoving party, Brown v.

Croak, 312 F.3d 109, 112 (3d Cir. 2002), but the party opposing summary judgment

“may not rest upon . . . mere allegations.” Saldana v. Kmart Corp., 260 F.3d 228, 232

(3d Cir. 2001). We agree with the District Court that defendants showed that there was

no genuine dispute as to any material fact with respect to any of Mohamad’s claims

against them.

                                            III.

       The standard to evaluate whether prison authorities’ use of force is cruel and

unusual is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillan, 503 U.S.
1, 6-7 (1992). The factors a court must consider to determine this are (1) the need to

apply force; (2) the relationship between the need and amount of force used; (3) the
                                             3
degree of injury meted out; (4) the extent of the threat to the staff and inmate safety, as

reasonably perceived by the responsible officials based on subjectively known facts; and

(5) any efforts made to mitigate the severity of a forceful response. Giles v. Kearney,

571 F.3d 318, 326 (3d Cir. 2009). The District Court rigorously applied these factors and

determined that defendants showed, through a variety of evidence including misconduct

records and digital video recordings of his behavior, that Mohamad had a history of

threatening and assaultive behavior, and that on the occasion in question he exited his

cell; reached into other cells, which gave prison personnel reason to believe he may have

retrieved contraband; behaved belligerently; and refused repeated orders to lie on the

floor after refusing to return to his cell. Mohamad offered no evidence suggesting

defendants used any more force than was necessary in restraining him, or that they used

force maliciously and sadistically. Mohamad provided no basis for contesting the

defendants’ contention that they asserted bodily control over, and subsequently searched

and restrained, Mohamad to defuse an escalating situation in a good-faith effort to restore

discipline.

       During Mohamad’s time in the restraint chair, he was deprived of clothing apart

from a sheet over his lap; he was not, however, deprived of food, shelter, medical care, or

safety. The Eighth Amendment is violated when prison officials fail to provide “humane

conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). Prison

officials must not show deliberate indifference to a known substantial risk of serious

harm to an inmate. Id. at 828-29. Prison officials must ensure that inmates get enough
                                              4
food, clothing, shelter, and medical care, and they must take reasonable measures to

assure inmates’ safety. Id. at 832. An alleged deprivation violates the Eighth

Amendment when it denies “the minimal civilized measure of life’s necessities.” Rhodes

v. Chapman, 452 U.S. 337, 347 (1981). Defendants showed that a registered nurse

continually monitored Mohamad and found no harm beyond mild edema just before and

after his release from the restraint chair, that Mohamad’s subsequent grievances never

mentioned any risk to his health as a result of his restraint, and that during his restraint his

cardiovascular functioning was normal and repeatedly monitored to ensure that blood

flow was not restricted. Mohamad claimed that a cardiovascular condition that

developed two years later was the result of his restraint in the chair, but the medical

records he provides neither suggest a link between his restraint and his condition nor

mention his health condition prior to that diagnosis. Mohamad offers only bare assertions

to support his conditions-of-confinement claim in answer to defendants’ plentiful

evidence that they were not deliberately indifferent to his safety or medical needs.

       Mohamad makes summary allegations that his placement in the restraint chair was

retaliatory and lacking in due process, in violation of his First and Fourteenth

Amendment rights. He claims that his behavior was appropriate and within prison rules,

and that his conduct did not justify restraint. Defendants’ evidence, including digital

video recordings, plainly shows the falsity of these claims. Mohamad can be seen

repeatedly disobeying orders to return to his cell and close the door. He can also be seen

retrieving an item from another cell and indicating that guards should “bring it”—in other
                                               5
words, he was looking for a fight. The District Court correctly noted that Mohamad’s

allegations of due process violations related to excessive force, conditions of

confinement, and his medical care during his restraint are properly addressed through the

Eighth Amendment. Albright v. Oliver, 510 U.S. 266, 273 (1994). The District Court

also correctly noted that to the extent Mohamad alleges he was restrained in retaliation

for his having filed a prior lawsuit, he has failed to offer the necessary evidence that

defendants’ actions arose from a retaliatory motive. Rauser v. Horn, 241 F.3d 330, 333

(3d Cir. 2001). In sum, we agree with the District Court that the only reason prison

authorities used force and restrained him was his own conduct.

       For similar reasons, we conclude that the District Court did not abuse its discretion

in denying Mohamad injunctive relief. We agree that Mohamad’s threats of war upon

prison staff, coupled with the subsequent discovery in his cell of various weapons and

other contraband including bottles of feces, render the disciplinary conditions now

imposed upon him, including his placement in the restricted housing unit, more than

reasonable. He is not restricted from the law library, and he has access to legal

documents.

                                             IV.

       Accordingly, this appeal is dismissed for want of legal merit.




                                              6